Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-14 and 17-20, drawn to a method of spraying a mixture.
Group II, claim(s) 15-16, drawn to a nozzle.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
 Group II.


The species are as follows: 
Species a, directed towards figure 1
Species b, directed towards figure 2 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  at least claim 1 appears to be generic
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species a and b lack unity of invention because the groups do not share the same or corresponding technical feature. The technical feature of species b is the concentric outlets which is not fund in species a

During a telephone conversation with Erica Hines on 5/11/21 a provisional election was made without traverse to prosecute the invention of group I and species b, claims 1, 2, 4-14 and 17-20  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 3, 15 and 16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bracke (3,875,697) in view of McCartney et al. (3,237,870)
Regarding claim 1, Bracke teaches a method of spraying a mixture comprising at least a first liquid in the form of a liquid preparation of water-soluble or water-swellable polymers and at least a second liquid (claim 1), wherein said method comprises implementing a nozzle for simultaneously spraying at least two liquids (the nozzle is inherent to spraying), 

However, McCartney et al. teaches a nozzle that is used for spraying two different liquids that are mixed shortly before being sprayed (col 8, liens 67-75). The nozzle includes a body (150) provided with a first chamber (151c) within which a first liquid flows and a second chamber (144c) within which a second liquid flows, each of the two chambers having a through-hole on the outside of the body (fig 17), and  a deflector (147) secured to the body arranged downstream from at least one of the through-holes in the direction of flow of the first and second liquids, said deflector being capable of modifying the direction of flow of the first and second liquids (fig 17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use the preform he method of Bracke with the nozzle of McCartney et al. in order to spray the two separate liquids and have them mix shortly before being sprayed as taught by McCartney et al (col 8, lines 67-75).
Regarding claim 2, the holes are positioned in relation to one another to allow the mixing of the first and second liquids at the latest when they liquids come into contact with the deflector (fig 17, McCartney et al).
Regarding claim 4, the axis of one of the holes is positioned in the longitudinal direction of the body (fig 17, McCartney et al).

Regarding claim 6, the through-holes are positioned concentrically in relation to one another such that the first and second liquids mix at the latest when they come into contact with the deflector (fig 17 McCartney et al).
Regarding claim 7, the deflector assumes the form of a cone of revolution wherein the apex thereof is oriented towards the through-hole and wherein the axis of the deflector is combined with the axis of said holes (fig 17 McCartney et al).  
Regarding claim 8, the second liquid is aqueous or organic or a mixture of the two (the second liquid is the aqueous slat mixture in claim 1, Bracke). 
Regarding claim 9, the second liquid assumes the form of a water in oil emulsion or the form of an aqueous dispersion of particles (the second liquid is the aqueous slat mixture which is an aqueous dispersion of particles).
Regarding claim 10, the second liquid contains at least one substance of agronomic interest or at least one substance making it possible to improve the development or the growth of the plant maternal (salt is of agronomic interest).  
Regarding claim 11, the second liquid contains at least one cross-linking agent (claim 1 Bracke).
Regarding claim 12, the first liquid comprises an acrylamide copolymer (claim 1 Bracke).
Regarding claim 14, the method is implemented in the fields of agriculture (claim 1 Bracke). 

Regarding claim 20, the axis of one of the holes is positioned in the longitudinal direction of the body, and the deflector is positioned downstream from the hole having the axis that is positioned in the longitudinal direction of the body (fig 17, McCartney et al).
Regarding claims 13, 17 and 18, the weight content of polymer in the first liquid is between 10 and 50% (claim 12, Bracke).  


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        5/12/2021